EXHIBIT 10.2
 
**-CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.
 
2012 PFIZER PREMIER EQUINE PRODUCTS DISTRIBUTION AGREEMENT
 
 
This Agreement dated and effective as of January 1, 2012 is made by and between
Pfizer Inc, 5 Giralda Farms Madison, New Jersey 07940-1027 (hereinafter,
"PFIZER") and MWI VETERINARY SUPPLY COMPANY, 3041 W. Pasadena Drive, Boise, ID
83705 (hereinafter, "MWI").
 
1. PFIZER hereby appoints MWI, and MWI hereby accepts appointment, as a contract
distributor for PFIZER Products set forth on Exhibit A (the "Products"), to
purchase from PFIZER and to resell for MWI's own account as a distributor,
subject to the following terms and conditions.
 
2. MWI recognizes and agrees to the following:
(a) PFIZER has elected to work with a select group of distributors that are
committed to maximizing the sale of the Products and to working closely with
PFIZER to identify market opportunities for both companies. The intent of this
Agreement is to attain that goal;
(b) PFIZER intends to utilize this group of distributors to sell the Products to
customers below them in the distribution chain and that PFIZER has, and may in
the future, run promotions and other activities that would be seriously
prejudiced if MWI resells the Products to other PFIZER contract distributors,
non-employee agents or through brokers.
 
3. Accordingly, MWI shall:
(a) use its reasonable best efforts to sell the Products by focusing its primary
effort at reselling to veterinarians, OTC retailers, and horse owners;
(b) maintain a full-time outside and inside sales force that will personally and
actively solicit sales of the Products and pay such sales representatives
reasonable commission as MWI deems appropriate, but no less than the minimum
commission schedule in Exhibit A;
(c) MWI will be eligible for an additional /**/ Premier RSA if at least the
amount equivalent to commissions designated in Exhibit A is paid to its sales
representatives.
(d) store and handle its inventory of Products under conditions that will ensure
that such Products retain their potency, purity, quality, and identity;
(e) MWI will provide PDA/EDI with sales out data on each PFIZER sku MWI sells.
MWI will provide to Covansys its Health Industry Number, Customer Health
Industry Number, PFIZER product number, transaction date, ship to zip code,
number of units and price with respect to each sale of product, and unit
inventories on each PFIZER sku that MWI sells. This information should be sent
to Covansys. Sales out data shall be provided to Covansys within ten (10)
working days of the date of each invoice. MWI will use its best efforts to
insure sales out data integrity and timeliness;
(f) set its resale prices for the Products independently and at its sole
discretion;
(g) cooperate fully with PFIZER by actively participating in such strategy
sessions as PFIZER reasonably may require, for the purpose of developing
programs to increase use of the Products; and to cooperate fully with PFIZER in
implementing all promotions and sales campaigns for the Products;
(h) allow PFIZER's representatives to attend and actively participate in
meetings of MWI's sales representatives;
(i) distribute the Products only under the labeling provided by PFIZER;
prescribe, recommend, suggest, and advertise each Product for use only under the
conditions stated in the labeling provided by PFIZER; and observe all federal,
state, and local laws governing the distribution of animal drugs. In the case of
Products bearing the legend, "CAUTION: FEDERAL LAW RESTRICTS THIS DRUG TO USE BY
OR ON THE ORDER OF A LICENSED VETERINARIAN," or any similar legend, sell such
Products only to or on the order of a licensed veterinarian for use in the
course of his or her professional practice or to another person or entity
regularly and lawfully engaged in the use, distribution or dispensing of such
legend drugs;
(j) MWI agrees that credit limits established by PFIZER shall be subject to
change by PFIZER in its sole discretion and that no shipments will be made to
MWI in excess of the established credit limits;
(k) take no action, whether or not identified above, that would harm the
goodwill or name of PFIZER, or damage the interests of PFIZER or the Products,
other than where supported by sound factual evidence. For purposes of this
Agreement "Goodwill" shall mean the marketplace advantage of customer patronage
and loyalty developed with continuous business under the same name over a period
of time.
(l) MWI shall immediately notify PFIZER in the event MWI obtains information
indicating that any of the Products may have to be recalled either by virtue of
applicable law or regulation or good business judgment. PFIZER shall control all
efforts necessary to conduct any such recall. MWI shall cooperate with PFIZER
and MWI agrees to maintain adequate records to conduct such recall, including
the name, address and Product purchases of all purchasers of PFIZER Products.
(m) MWI may make use of the Product Focus Funds provided for in Exhibit D
hereto.
(n) Make payment to PFIZER /**/; and
(o) Provide to PFIZER by the close of business on each day an EDI report 852
report covering all Product inventory purchased from Pfizer and setting forth in
dollars at MWI's acquisition cost from Pfizer the amount of inventory by
species. MWI agrees that Pfizer shall have the right, upon reasonable advance
notice and during business hours to audit inventory in the possession of MWI to
confirm compliance with this paragraph 3(n) and to confirm the accuracy of the
data contained in the report;
(p) MWI shall be prepared to receive EDI 845 contract notification transactions
no later than 6/30/2012.
(q) Each distributor, veterinarian, dealer or producer must make its own
independent decision as to whether and how to sell and/or purchase Pfizer Animal
Health's Equine products, including at what price to advertise, sell or value
Pfizer Animal Health's Equine products. Notwithstanding the above, Pfizer may
exclude from rebate calculations any Pfizer Products sold by distributors,
veterinarians, dealers or producers below the recommended selling price.
 
4. PFIZER shall:
(a) sell the Products to MWI at the prices in effect in the then current
published PFIZER Animal Health Products Distributor Price List (hereinafter,
"Price List"). PFIZER also shall permit MWI to participate in the distributor
incentive programs offered by PFIZER, in accordance with the terms of such
programs. PFIZER shall have the unrestricted right to revise the prices, terms
and conditions of the Price List, and to add or delete Products or package
sizes, without advance notice to MWI and the revisions shall be effective on all
orders submitted after the effective date of the price revisions. In all cases
of orders received for other than immediate shipment, the price for the Products
shall be that in effect at the time of shipment. PFIZER agrees to give MWI /**/
advance notice of price increases;
(b) compensate MWI in accordance with Exhibits B, C and D hereto. In the event
that one Agreement holder acquires or combines with another Agreement holder,
the purchase objectives will be adjusted accordingly for the purpose of
determining incentives earned; and
(c) allow MWI credit on prepaid returns in accordance with PFIZER's Outdated
Products Policy which is in effect at the time.
(d) Agreement holders with more than one location must combine purchases of all
locations to determine attainment level for incentives. In the event that one
Agreement holder acquires or combines with another Agreement holder, the
purchase objectives will be adjusted accordingly for the purpose of determining
incentives earned.
(e) Only product purchased directly from Pfizer by MWI and then sold under the
terms of this Agreement will be eligible for any rebate, discount, or any other
compensation. Any discrepancies must be documented by the Distribution Agreement
holder using copies of PFIZER invoices.
(f) Only sales out to customers in the continental United States will be
eligible for any rebate, discount, or any other compensation described in this
Agreement.
 
5. Nothing in this Agreement shall be deemed to limit PFIZER's ability to sell
Products to any other party.
 
6. All purchases by MWI pursuant to this Agreement shall be in accordance with
the terms of PFIZER's Pricing and Shipping Policies, as may be amended by PFIZER
from time to time. Unless the parties agree otherwise, shipments shall be made
to either MWI's central warehouse point or to branch offices at MWI's direction.
 
7. Pfizer reserves the right to allocate purchases such that MWI may not
purchase more than two (2) months of MWI's average purchases of the most current
Moving Annual Total sales purchases. Exceptions must be approved by Pfizer.
 
8. MWI shall not be provided with any rebate, discount or other compensation for
Products handled under this Agreement unless specifically set forth herein. MWI
will NOT be eligible to collect an RSA or Performance Payment on any lateral
sales to other PFIZER contract distributors or to an unauthorized Pfizer
distributor. (It is MWI's obligation to confirm with Pfizer, prior to making a
sale, as to whether a distributor is a PFIZER contract distributor or an
unauthorized distributor.) Nor shall MWI be eligible to collect an RSA or
Performance Payment on sales made through brokers or non-employee agents.
 
9. The following standard conditions shall apply to all sales under this
Agreement:
(a) MWI shall cooperate fully with PFIZER in participating fully in the Animal
Health Institute Electronic Data Interchange ("AHI EDI") for the reporting of
sales and inventory data on a daily basis. The data to be reported shall be as
described in the AHI EDI Transaction sets.
(b) all orders are subject to acceptance by PFIZER's Animal Health Headquarters.
Title to the goods shall pass to MWI once they have been properly delivered to
the address designated by MWI. Products requiring temperature control will be
shipped F.O.B. destination;
(c) any tax or other charge upon the sale and/or shipment of the goods now or
hereafter imposed by federal, state or municipal authorities shall be paid by
MWI. In the event that the price of any article includes transportation charges,
any increase or decrease in transportation charges shall be for "MWI's account;
(d) EXCEPT AS SET FORTH IN THIS AGREEMENT, OR IN THE LABELING OF THE PRODUCTS
SOLD HEREUNDER, PFIZER MAKES NO EXPRESS OR IMPLIED WARRANTIES WITH RESPECT TO
THE PRODUCTS;
(e) PFIZER shall defend and indemnify MWI from all claims resulting from any
breach by PFIZER of the warranties set forth in this paragraph 9, and
specifically any claim that the Products, as sold by PFIZER, were defective. In
the event PFIZER is found by any court of competent jurisdiction to be liable
for any claim based in products liability, then PFIZER shall reimburse MWI's
reasonable legal fees incurred in the course of cooperating with PFIZER's
defense. To be covered by this defense and indemnity, MWI must: promptly notify
PFIZER of any such claim; allow PFIZER to fully control the defense and/or
resolution of the claim; and cooperate fully with PFIZER in the matter. This
defense, indemnity and payment for legal fees shall not apply to claims
alleging: MWI alteration, negligent handling or improper storage of the
Products; sale of outdated Products; sale or recommendation of the Products for
uses or in a manner not set forth in the labeling supplied by PFIZER; or sale of
the Products after receipt of notice from PFIZER that such sales should be
halted;
(f) in no event shall PFIZER be liable to MWI for special, collateral,
incidental, or consequential damages in connection with or arising out of the
purchase, resale, or use of the Products. Except as provided under subparagraph
9(e), above, total damages recoverable against PFIZER by MWI shall be
exclusively limited to the purchase price of the Products with respect to which
damages are claimed;
(g) failure of PFIZER to make or of MWI to take, when due, any delivery (or
portion thereof) pursuant to an order hereunder, if occasioned by any
circumstance or condition beyond the control of the party so failing, shall not
subject the failing party to any liability to the other and, at the option of
either party, that order or portion thereof not delivered may be canceled;
(h) acceptance of MWI's order by PFIZER is expressly made conditional upon MWI's
acceptance of the conditions of sale as set forth herein, and the prices, terms
and conditions of the Price List then in effect, notwithstanding acknowledgment
or receipt of MWI's purchase order containing additional or different
provisions, or conflicting oral representations by any agent of PFIZER.
 
10. MWI shall not delegate its duty of performance or assign its obligations
under this Agreement without the prior written consent of PFIZER.
 
11. MWI and PFIZER agree that, under the specific circumstances delineated
herein, PFIZER, at PFIZER's sole discretion may recoup the sums outstanding to
it from MWI against those sums which may become due from PFIZER to MWI, in that
the obligations arise from mutual transactions. The specific circumstances which
will enable PFIZER to initiate recoupment are:
(a) MWI becomes insolvent which shall be defined as:
(i)  
the sum of MWI's debts is greater than all of MWI property ("Balance Sheet
Test"); or

(ii)  
MWI is generally not paying its debts as they come due; or

(iii)  
MWI has failed to act in good faith for a period in excess of six months to
resolve any outstanding invoice or purchase order issues or reconciliations.

(b) MWI commences a liquidation of its operations by means of a sale of its
assets in their entirety or piecemeal; or
(c) MWI ceases its business operations whether or not such cessation is
voluntary or involuntary; or
(d) MWI files a proceeding pursuant to the U.S. Bankruptcy Code or any state
court proceeding, including an Assignment for the Benefit of Creditors.
 
12. This Agreement shall be effective as of the date first written above and
shall continue in force until December 31, 2012. Either party may terminate this
Agreement prior to the expiration date (i) with or without cause, upon thirty
(30) days written notice to the other party, or (ii) immediately upon written
notice, in the event of a material breach by the other party.
 
13. MWI and PFIZER acknowledge that in the performance of their duties hereunder
MWI and PFIZER may obtain access to "Confidential Information" (as defined
below) of each other. MWI and PFIZER agree that during the term of this
Agreement and for a period of five (5) years after the termination of this
Agreement, unless specifically permitted in writing by the other party, which
permission shall not be unreasonably withheld, especially in connection with the
sale of all or a substantial portion of MWI's business, to (a) retain in
confidence and not disclose to any third party and (b) use only for the purpose
of carrying out their duties hereunder, any such Confidential Information. As
used herein the term "Confidential Information" means any information, or data,
whether of a business or scientific nature and whether in written, oral or
tangible form, relating to PFIZER's and MWI's business or potential business or
its research and development activities, not generally available to or known to
the public, and not otherwise known to the receiving party, that is disclosed to
or learned by the other party pursuant hereto. "Confidential Information" does
not mean or include any information: (a) which is, at the time of disclosure,
available to the general public; or (b) which following disclosure becomes
available to the general public through no fault of the recipient; or (c) which
recipient can demonstrate was in its possession before receipt; or (d) which is
disclosed to recipient without restriction on disclosure. Upon completion of the
work provided for hereunder or other termination of this Agreement each party
will return to the other party any documents, or copies thereof, or any product
samples, containing or constituting Confidential Information disclosed to or
generated by either party in connection with this Agreement. Neither MWI nor
PFIZER shall disclose the existence of this Agreement without the consent of the
other party hereto.
 
14. This Agreement shall be governed by the laws of the State of New York
applicable to contracts to be fully performed therein.
 
15. This Agreement and documents referred to herein embody the entire
understanding between the parties hereto, will supersede prior agreements
relating to the Products, and may be modified only in writing and signed by the
parties to be bound. No activities conducted pursuant to this Agreement or
related thereto, including but not limited to the future planning activities of
the parties, shall be deemed to give rise to any obligations on the part of
either party other than as expressly provided for herein.
 
IN WITNESS WHEREOF, intending to be legally bound, the parties have executed
this Agreement.


MWI VETERINARY SUPPLY COMPANY
 
 
 
BY:           /s/ James F. Cleary,
Jr.                                                      
 
Print Name:  James F. Cleary, Jr.
 
Title:           President and
CEO                                                      
 
Date:                February 24,
2012                                                 
 
Pfizer Inc.
 
 
 
BY:            /s/ Clinton A. Lewis, Jr.
Clinton A. Lewis, Jr.
President, U.S. Operations
Pfizer Animal Health
 
 
Date:                February 29, 2012
 



Exhibit A


Ethical Equine Distributor Product & RSA List
Pricing will be forthcoming
(Equine - LVSTK Distributor)


EFFECTIVE: January 1, 2012 - December 31, 2012


SKU#
DESCRIPTION
Rx
UNIT
Units/
Shipper
Min.
Quantity
RSA
Eligible
RSA
%
Premier
RSA**
Rep
Commission*
Performance
Eligible
 
ANTI-INFLAMMATORIES
 
1424
Depo-Medrol, 40 mg/ml
Rx
5ml
24
/**/
/**/
/**/
/**/
/**/
 
1426
Depo-Medrol, 20 mg/20 ml
Rx
20ml
25
/**/
/**/
/**/
/**/
/**/
 
2187
Domoso Gel
Rx
60 gm
1
/**/
/**/
/**/
/**/
/**/
 
2188
Domoso Gel
Rx
120 gm
1
/**/
/**/
/**/
/**/
/**/
 
2189
Domoso Solution
Rx
16 oz
1
/**/
/**/
/**/
/**/
/**/
 
2190
Domoso Solution
Rx
Gallon
1
/**/
/**/
/**/
/**/
/**/
 
1432
Hylartin V
Rx
2 ml
48
/**/
/**/
/**/
/**/
/**/
 
2193
Ketofen
Rx
50 ml
1
/**/
/**/
/**/
/**/
/**/
 
2194
Ketofen
Rx
100 ml
1
/**/
/**/
/**/
/**/
/**/
 
1478
Predef 2X
Rx
100 ml
6
/**/
/**/
/**/
/**/
/**/
 
1489
Solu-Delta Cortef, 100 mg
Rx
10 ml
24
/**/
/**/
/**/
/**/
/**/
 
1490
Solu-Delta Cortef, 500 mg
Rx
10 ml
24
/**/
/**/
/**/
/**/
/**/
 
2209
Torbugesic, 10 mg
CIV
10 ml
1
/**/
/**/
/**/
/**/
/**/
 
2210
Torbugesic. 10 mg
CIV
50 ml
1
/**/
/**/
/**/
/**/
/**/
 
ANTI-INFECTIVES
             
/**/
/**/
 
Excede
Rx
200mg
10
/**/
/**/
/**/
 
1506
 
1465
Naxcel
Rx
1 gm
12
/**/
/**/
/**/
/**/
/**/
 
1466
Naxcel
Rx
4 gm
6
/**/
/**/
/**/
/**/
/**/
 
1463
Sterile Water
 
80 ml
6
/**/
/**/
/**/
/**/
/**/
 
1464
Sterile Water
 
20ml
12
/**/
/**/
/**/
/**/
/**/
 
1519
Tucoprim Powder
Rx
400 gm
20
/**/
/**/
/**/
/**/
/**/
 
1494
Tucoprim Powder
Rx
2000 gm
1
/**/
/**/
/**/
/**/
/**/
 
ANTISEPTICS
 
2198
Nolvasan Suspension
 
28 ml
1
/**/
/**/
/**/
/**/
/**/
 
2055
Nolvasan Solution
 
Gallon
1
/**/
/**/
/**/
/**/
/**/
 
2049
Nolvasan S
 
16 oz
1
/**/
/**/
/**/
/**/
/**/
 
2050
Nolvasan S
 
Gallon
1
/**/
/**/
/**/
/**/
/**/
 
2053
Nolvasan Skin and Wound Cleanser
 
4 oz
1
/**/
/**/
/**/
/**/
/**/
 
2054
Nolvasan Skin and Wound Cleanser
 
8 oz
1
/**/
/**/
/**/
/**/
/**/
 
2056
Nolvasan Surgical Scrub
 
16 oz
1
/**/
/**/
/**/
/**/
/**/
 
2057
Nolvasan Surgical Scrub
 
Gallon
1
/**/
/**/
/**/
/**/
/**/
 
BIOLOGICALS
 
2114
Arvac Arteritis Vaccine
 
10 x 1ds
10
/**/
/**/
/**/
/**/
/**/
 
2116
Equiloid Innovator
 
12 x 1ds
12
/**/
/**/
/**/
/**/
/**/
 
2117
Equiloid Innovator
 
10ds
1
/**/
/**/
/**/
/**/
/**/
 
2119
Equivac Innovator EHV 1/4
 
10ds
1
/**/
/**/
/**/
/**/
/**/
 
2120
Fluvac Innovator
 
12 x 1ds
12
/**/
/**/
/**/
/**/
/**/
 
2122
Fluvac Innovator
 
10ds
1
/**/
/**/
/**/
/**/
/**/
 
2139
Fluvac Innovator ENV-4/1
 
12 x 1ds
12
/**/
/**/
/**/
/**/
/**/
 
2141
Fluvac Innovator EHV-4/1
 
10ds
1
/**/
/**/
/**/
/**/
/**/
 
2123
Fluvac Innovator 4
 
12 x 1ds
12
/**/
/**/
/**/
/**/
/**/
 
2125
Fluvac Innovator 4
 
10ds
1
/**/
/**/
/**/
/**/
/**/
 
2128
Fluvac Innovator 5
 
12 x 1ds
12
/**/
/**/
/**/
/**/
/**/
 
2130
Fluvac Innovator 5
 
10ds
1
/**/
/**/
/**/
/**/
/**/
 
2134
Fluvac Innovator 6
 
12 x 1ds
12
/**/
/**/
/**/
/**/
/**/
 
2136
Fluvac Innovator 6
 
10ds
1
/**/
/**/
/**/
/**/
/**/
 
2146
Fluvac Innovator Triple-E FT
 
12 x 1ds
12
/**/
/**/
/**/
/**/
/**/
 
2147
Fluvac Innovator Triple-E FT
 
10ds
1
/**/
/**/
/**/
/**/
/**/
 
2151
Pinnacle I.N.
 
10 x 1ds
10
/**/
/**/
/**/
/**/
/**/
 
2153
Pneumabort-K + 1 b
 
12 x 1ds
12
/**/
/**/
/**/
/**/
/**/
 
2155
Pneumabort-K + 1b
 
10ds
1
/**/
/**/
/**/
/**/
/**/
 
2159
Rotovirus
 
10ds
1
/**/
/**/
/**/
/**/
/**/
 
2160
Tetanus Antitoxin
     
/**/
/**/
/**/
/**/
/**/
 
2162
Tetanus Antitoxin
     
/**/
/**/
/**/
/**/
/**/
 
2164
Tetanus Toxoid
 
12 x 1ds
12
/**/
/**/
/**/
/**/
/**/
 
2166
Tetanus Toxoid
 
10ds
1
/**/
/**/
/**/
/**/
/**/
 
2167
Triple-E T Innovator
 
12 x 1ds
12
/**/
/**/
/**/
/**/
/**/
 
2169
Triple-E T Innovator
 
10ds
1
/**/
/**/
/**/
/**/
/**/
 
2181
West Nile-Innovator
 
12 x 1ds
1
/**/
/**/
/**/
/**/
/**/
 
2183
West Nile-Innovator
 
10ds
1
/**/
/**/
/**/
/**/
/**/
 
2172
West Nile-Innovator + EW
 
10ds
1
/**/
/**/
/**/
/**/
/**/
 
2173
West Nile-Innovator + EWT
 
12 x 1ds
12
/**/
/**/
/**/
/**/
/**/
 
2175
West Nile-Innovator + EWT
 
10ds
1
/**/
/**/
/**/
/**/
/**/
 
2177
West Nile-Innovator + VEWT
 
12 x 1ds
12
/**/
/**/
/**/
/**/
/**/
 
2180
West Nile-Innovator + VEWT
 
10ds
1
/**/
/**/
/**/
/**/
/**/
 
5237
Zylexis
Rx
5 x Ids
150
/**/
/**/
/**/
/**/
/**/
 
PARASITES & INSECTICIDES
 
6045
Anthelcide EQ Paste
 
Tube
72
/**/
/**/
/**/
/**/
/**/
 
2200
Quest Sure Dial, 11.6 gm
 
Tube
40
/**/
/**/
/**/
/**/
/**/
 
2203
Quest Plus Equine Oral Gel, 11.6 gm
 
Tube
40
/**/
/**/
/**/
/**/
/**/
 
2204
Quest Plus Equine Oral Gel, 11.6 gm
 
Tube
50
/**/
/**/
/**/
/**/
/**/
 
2207
Quest Bulk, 11.6 gm
 
Tube
50
/**/
/**/
/**/
/**/
/**/
 
8807
Solitude IGR
 
6 lb pail
6
/**/
/**/
/**/
/**/
/**/
 
8808
Solitude IGR
 
20 lb Pail
2
/**/
/**/
/**/
/**/
/**/
 
7973
Strongid Paste
 
Tube
72
/**/
/**/
/**/
/**/
/**/
 
7974
Strongid Paste Bulk
 
Tube
96
/**/
/**/
/**/
/**/
/**/
 
7969
Strongid C
 
25 lb Pail
36
/**/
/**/
/**/
/**/
/**/
 
7900
Strongid C 2X
 
10 lb Pail
100
/**/
/**/
/**/
/**/
/**/
 
7866
Strongid C 2X
 
50 lb Bag
10
/**/
/**/
/**/
/**/
/**/
 
7972
Strongid T
Rx
Quart
6
/**/
/**/
/**/
/**/
/**/
 
SEDATIVES & ANESTHESIA
1419
Carbocaine-V
Rx
50 ml
100I
/**/
/**/
/**/
/**/
/**/
5 ml
10
/**/
/**/
/**/
/**/
/**/
6290
Dormosedan
Rx
6291
Dormosedan Gel
Rx
3 ml
10
/**/
/**/
/**/
/**/
/**/
6292
Dormosedan
Rx
20 ml
10
/**/
/**/
/**/
/**/
/**/
SUPPLEMENTS
2185
Clovite V
 
5 lb
1
/**/
/**/
/**/
/**/
/**/
2186
Clovite Conditioner
 
25 lb
1
/**/
/**/
/**/
/**/
/**/
8047
Lixotinic
 
Gallon
4
/**/
/**/
/**/
/**/
/**/
REPRODUCTIVE PRODUCTS
1455
Lutalyse
Rx
30 ml
96
/**/
/**/
/**/
/**/
/**/
1504
Lutalyse
Rx
100 ml
1
/**/
/**/
/**/
/**/
/**/
OTHER PRODUCTS
2033
Amiglyde V
RX
48m1
1
/**/
/**/
/**/
/**/
/**/
2191
Equipoise
CIII
50 ml
1
/**/
/**/
/**/
/**/
/**/
2195
Kopertox
 
8 oz
1
/**/
/**/
/**/
/**/
/**/
2196
Kopertox
 
16 oz
1
/**/
/**/
/**/
/**/
/**/
1487
Roccal-D Plus
 
Gallon
4
/**/
/**/
/**/
/**/
/**/

 * Pfizer reserves the right to audit rep commission payments
** Rep commission must be paid at /**/ as designated in Exhibit A or distributor
will be ineligible for Premier RSA




 
Terms of All Equine Produce Shipments:
 
1. All orders must exceed $250 for freight pre-paid.
 
2. All orders will be shipped in specified “Units/Shipper” quantities only.
 
3. All order will receive standard terms.
 
4. Prices are subject to change without notice.




Exhibit B




PFIZER shall compensate MWI in the following ways:


(a)           Reimburse MWI on a /**/ contained in Exhibit A, per the EDI sales
out data calculated /**/ contained in the Price List.


Exhibit C


Performance Payment




MWI will be eligible to receive the performance payments set forth in this
clause 1 below subject to the eligibility and performance criteria set forth
below and MWI's fulfillment of all of the other obligations contained in this
Agreement.


To be eligible for the performance payments set forth below, MWI must do each of
the following:


 
1.
MWI achieves sales out during the period of January 1, 2012 through December 31,
2012 of at least /**/ in all performance eligible Pfizer Equine Products, which
are designated in the Ethical Equine Distributor Product & RSA List found in
Exhibit A of this Agreement.



 
2.
MWI is compliant with all points within the Premier Equine Agreement.





The performance payment will be equal to /**/ on sales out:


/**/ to a maximum of /**/


Only EDI data for invoices dated January 1, 2012 through December 31, 2012 and
submitted to Covansys by December 31, 2012 and accepted by PFIZER from Covansys
by January 5, 2013 will count towards the calculation of sales out for the
period.


Only sales by MWI of the products listed in Exhibit A count towards the
performance payments under this Exhibit C.


Exhibit D


Product Focus Funds




If MWI fulfills all of the obligations set forth in this Exhibit D, PFIZER will
make available up to a maximum of /**/ in Product Focus funds ("PFF") based on
MWI executing PFF's which are agreed with PFIZER. Programs that use these funds
must be discussed in advance with MWI's PFIZER Strategic Account Manager,
submitted in writing to PFIZER's Senior Director of Channel Management and
approved in writing by PFIZER's Senior Director of Channel Management prior to
the start of the program. PFIZER shall have no obligation to pay MWI PFF's if
the parties are unable to agree on the programs to be funded. In addition;


1.
To be eligible for PFF's, programs must include specific performance metrics and
specifics on total PFF's to be spent in the program and how all PFF's would be
spent. In no event will MWI be eligible to receive PFF's in excess of /**/



2.           Programs that result in a direct price decrease to the Purchaser
will not be supported.


3.
ALL PFF'S REQUIRE PROOF OF PERFORMANCE AT PROGRAM CONCLUSION. No payment of
PFF's will be made by PFIZER to MWI until all proof or performance wrap-ups are
submitted.



4.
All program wrap-ups are to be submitted within forty-five (45) days of
completion of the program. Wrap ups for programs that run to year end 2012
should be submitted no later than February 15, 2013 for payment. Any program
wrap-ups submitted to PFIZER after February 15, 2013 for 2012 programs will be
paid of out 2013 PFF's at PFIZER's discretion. Programs will be paid by credit
memo or check.







Exhibit E






Pfizer Domestic 2012 Calendar






Accounting Period
Close Date
AP 1
01/29/12
AP 2
02/26/12
AP 3
04/01/12
   
AP 4
04/29/12
AP 5
05/27/12
AP 6
07/01/12
   
AP 7
07/29/12
AP 8
08/26/12
AP 9
09/30/12
   
AP 10
10/28/12
AP 11
11/30/12
AP 12
12/31/12


